PER CURIAM:
At approximately 11:30 a.m. on December 3, 1981, claimant was operating her 1978 Dodge Colt automobile on Route 60 west of Belle in Kanawha County, West Virginia. Route 60 is a highway owned and maintained by the respondent.
According to the claimant’s testimony, she was travelling at a speed of 50 mph when the right front tire struck a pothole measuring 2% feet by 1% feet, resulting in damage to the vehicle in the amount of $133.45.
It is well-established law in West Virginia that the State cannot and does not guarantee the safety of motorists upon its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). To be found liable, the respondent must have had either actual or constructive notice of the particular hazard which caused the damage. Davis v. Dept. of Highways, 11 Ct.Cl. 150 (1976). No evidence of notice was presented in this case; therefore, no negligence on the part of the respondent can be established. Accordingly, the claim must be denied.
Claim disallowed.